RENDERED: OCTOBER 16, 2020; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1014-MR


JOLEEN BRENDA GONZALEZ
(FORMERLY KNOWN AS JOLEEN B. DOOLEY)                                APPELLANT



                 APPEAL FROM WARREN CIRCUIT COURT
v.              HONORABLE DAVID A. LANPHEAR, JUDGE
                        ACTION NO. 16-CI-00658



ANDRE W. DOOLEY                                                       APPELLEE



                               OPINION
                         AFFIRMING IN PART,
                  REVERSING IN PART, AND REMANDING

                                  ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND JONES, JUDGES.

ACREE, JUDGE: Joleen Gonzalez appeals the Warren Family Court’s June 7,

2019 findings of fact, conclusions of law, and decree dissolving her marriage to

Andre Dooley. The decree awarded the parties joint custody of their minor child

(Child), with Andre designated as primary residential parent. It further ordered
Joleen to pay child support and to reimburse Andre for certain marital assets and

debts accumulated during the marriage. Upon careful consideration, we affirm in

part and reverse in part.

                    FACTS AND PROCEDURAL HISTORY

             Joleen and Andre married in 2012. On May 28, 2016, before Joleen

petitioned for divorce, Andre and Child, who was nearly two years old at the time,

relocated to Kansas City, Kansas, where Andre’s parents lived. According to

Joleen, Andre did not consult her about relocation. Instead, she asserts, she

received a text message from Andre at approximately 10:55 p.m. on May 28, 2016,

stating his intention to look for employment, but that he would return to Kentucky.

Andre, on the other hand, claims he and Joleen discussed moving to Kansas City

where he could seek employment and where his parents were willing to assist

them. He was hopeful she would soon join them and encouraged her to do so.

             Instead, Joleen filed a petition to dissolve the marriage on June 20,

2016. Joleen and Andre filed their respective motions for temporary custody of

Child; both motions requested joint custody and sought designation of the

respective movant as primary residential parent. After conducting an evidentiary

hearing, the family court ordered temporary joint custody of Child, with Andre as

the temporary primary residential parent. Joleen was awarded temporary




                                         -2-
timesharing. Subsequently, the parties entered an agreed order requiring Joleen to

pay temporary child support.

               The family court conducted a final hearing and entered its findings of

fact, conclusions of law, and decree. As to custody, the decree was consistent with

the temporary custody order, awarding joint custody to the parties, designating

Andre as the primary residential parent, and granting Joleen timesharing. In

addition, Joleen was ordered to pay Andre: (1) $778.97 per month in child

support; (2) $3,300.00 representing one-half of their 2015 joint income tax refund;

and (3) $1,250.00 representing one-half of a US Bank credit card debt assigned to

be paid by Andre. Joleen filed a motion for reconsideration or, in the alternative, a

motion to alter, amend, or vacate the portion of the order pertaining to custody.1

The motion was denied. This appeal followed.

                                STANDARD OF REVIEW

               The applicable standard of review in child custody cases is set forth as

follows:

                     In reviewing a child-custody award, the appellate
               standard of review includes a determination of whether the
               factual findings of the family court are clearly erroneous.
               A finding of fact is clearly erroneous if it is not supported
1
  Joleen retained new counsel after the family court entered its decree. For cautionary purposes,
prior to filing her motion for reconsideration or, in the alternative, a motion to alter, amend, or
vacate, her counsel filed a notice of appeal of the June 7, 2019 findings of fact, conclusions of
law, and decree. This Court entered an order on August 19, 2019, holding the appeal in
abeyance for thirty days to allow the family court to rule on her post-trial motion. On September
16, 2019, this Court entered an order returning the case to the Court’s active docket.

                                               -3-
                 by substantial evidence, which is evidence sufficient to
                 induce conviction in the mind of a reasonable person.
                 Since the family court is in the best position to evaluate
                 the testimony and to weigh the evidence, an appellate
                 court should not substitute its own opinion for that of the
                 family court. If the findings of fact are supported by
                 substantial evidence and if the correct law is applied, a
                 family court’s ultimate decision regarding custody will not
                 be disturbed, absent an abuse of discretion. Abuse of
                 discretion implies that the family court’s decision is
                 unreasonable or unfair.

B.C. v. B.T., 182 S.W.3d 213, 219 (Ky. App. 2005) (citations omitted). Likewise,

as concerns marital property division, we will affirm the family court if it has

correctly applied the law to findings of fact that are supported by substantial

evidence, provided there is no abuse of discretion. Kleet v. Kleet, 264 S.W.3d 610,

613 (Ky. App. 2007).

                                        ANALYSIS

                 Joleen claims the family court erred by: (1) designating Andre as the

primary residential parent; (2) ordering her to pay $778.97 per month in child

support; (3) requiring her to reimburse Andre $3,300.00 for one-half of a 2015

federal income tax refund; and (4) requiring her to reimburse Andre $1,250.00 for

one-half of an alleged marital debt on his US Bank credit card. We address each

issue in turn.




                                             -4-
Custody:

                Joleen first claims the family court erred because it failed to assess the

propriety of Andre’s relocation with Child. Specifically, she contends the court

erred by failing to determine the relocation was not in Child’s best interest.

                We do not agree, generally, with Joleen’s contention that the family

court failed to consider the relocation. It was only after hearing conflicting

testimony about how and why the relocation occurred that the court made a custody

determination. However, when the relocation occurred is also a significant factor

in the analysis. That factor causes this Court to disagree, specifically, with

Joleen’s contention that the family court was obligated to determine whether

relocation was in Child’s best interest.

                Unlike the cases upon which Joleen relies,2 this relocation occurred

before initiation of dissolution proceedings and before any court order affected

Joleen’s and Andre’s right to joint custody. That right is recognized in KRS3

405.020(1) and says, “The father and mother shall have the joint custody, nurture,

and education of their children who are under the age of eighteen (18). . . .” That



2
  Joleen cites Frances v. Frances, 266 S.W.3d 754 (Ky. 2008) and Justice Cunningham’s dissent
in Pennington v. Marcum, 266 S.W.3d 759 (Ky. 2008) to support her position. In Frances, the
parents at issue entered into an informal custody agreement (which did not formalize into a
temporary custody order) prior to the issue of relocation arising. In Pennington, a final custody
decree had been entered prior to relocation.
3
    Kentucky Revised Statutes.

                                               -5-
statute, like KRS 403.270(2), envisions that issues relating directly or indirectly to

a child are resolved jointly by the joint custodians. Squires v. Squires, 854 S.W.2d
765, 769 (Ky. 1993) (“joint custody envisions shared decision-making”).

             But there is an important distinction between the custody statutes. We

begin by recognizing that “parents have a constitutionally protected liberty interest

in rearing their children without government interference.” Walker v. Blair, 382
S.W.3d 862, 866 (Ky. 2012). The Constitution did not create that liberty interest,

but it does prohibit the government from “infring[ing] on the fundamental right of

parents to make child rearing decisions . . . .” Troxel v. Granville, 530 U.S. 57, 72-

73, 120 S. Ct. 2054, 2064, 147 L. Ed. 2d 49 (2000). Put simply, KRS 405.020(1)

recognizes that the right and liberty interest necessarily exist coterminously, and

jointly, in two people – the child’s mother and the child’s father.

             Joint custody rights under KRS 405.020(1) are exercised

autonomously by the parents, independently of government interference, and the

parents’ decisions are presumed in the law to be made in the child’s or children’s

best interest. Walker, 382 S.W.3d at 866 (“parents have a constitutionally

protected liberty interest in rearing their children without government

interference”); Morton v. Tipton, 569 S.W.3d 388, 394 (Ky. 2019) (citing Troxel,
530 U.S. at 68, 120 S. Ct. 2054) (“the law presumes that a fit parent acts in the

child’s best interest”). The parents’ exercise of joint custody rights when identified


                                          -6-
solely by KRS 405.020(1) does not require judicial sanction, nor is unsolicited

judicial interposition necessary or appropriate to resolve disagreements of the joint

custodians. “[S]o long as a parent adequately cares for his or her children (i.e., is

fit), there will normally be no reason for the State to inject itself into the private

realm of the family to further question the ability of that parent to make the best

decisions concerning the rearing of that parent’s children.” Morton, 569 S.W.3d at

397 (quoting Troxel, 530 U.S. at 68-69, 120 S. Ct. 2054).

             However, when Joleen initiated divorce proceedings, she invited

government participation. To prevent such government participation from

becoming unconstitutional government interference, the legislature imposed

constitutionally tailored limits on the courts’ power and authority by enacting

various provisions of KRS Chapter 403. The applicable statute here, KRS

403.270(2), authorizes a family court to assess the propriety of continuing joint

custody as recognized by KRS 405.020(1).

             Additionally, government participation through KRS 403.270(2)

provides the means to resolve post-petition impasses in the joint custodians’

decision-making going forward. That is to say, a family court properly exercising

its jurisdiction has the inherent ability to “break the tie” when joint custodians

cannot agree. See Young v. Holmes, 295 S.W.3d 144, 147 (Ky. App. 2009) (“joint

custodians[‘] . . . failure to agree ultimately resulted in their abdication of such a


                                           -7-
decision to the trial court” (quoted in Lewis v. Lewis, No. 2015-CA-001243-ME,

2016 WL 1273433, at *7 (Ky. App. Apr. 1, 2016)). Furthermore, once the courts

are involved, “equal decision-making power is not required for joint custody, and

parties or trial courts are free to vest greater authority in one parent even under a

joint custody arrangement.” Fenwick v. Fenwick, 114 S.W.3d 767, 776 (Ky.

2003), superseded by statute on other grounds as stated in Fowler v. Sowers, 151
S.W.3d 357, 359 (Ky. App. 2004), overruled on other grounds by Frances, 266
S.W.3d at 756-57, and Pennington, 266 S.W.3d at 768.

             However, this Court knows of no authority, and Joleen cites none,

requiring or allowing a family court to rule on the propriety of a joint custodian’s

relocation decision made before invocation of the court’s jurisdiction. An ex post

facto, post-petition judicial determination rejecting the legal presumption that a

joint custodian’s pre-petition relocation decision is in a child’s best interest would

be problematic and, quite arguably, could constitute unconstitutional governmental

interference. We have even greater confidence that such a judicial determination

would unconstitutionally interfere with parental rights when a pre-petition

relocation decision is jointly made by joint custodians. See Morton, 569 S.W.3d at

397.

             That is not to say, however, that the pre-petition conduct of joint

custodians should not be considered by the family court when making a custody


                                          -8-
decision pursuant to KRS 403.270(2). As noted, in this case the family court heard

conflicting testimony regarding whether relocation was a joint or unilateral

decision. Although Joleen is correct that the family court made no finding of fact

regarding whether pre-petition relocation was in Child’s best interest, we conclude

such a finding was neither necessary nor appropriate. And yet the family court did

certainly discuss in its analysis the effect of relocation, as well as the effect of

Joleen’s decision to remain in Kentucky.

                 As it considered the list of factors, and specifically those listed in

KRS 403.270(2)(c) and (2)(e),4 the family court analyzed the relationships Child

has developed with family members in Kansas City, as well as those with other

family members in Kentucky. It found Child has a close relationship with Andre’s

mother, father, sister, brother-in-law, and two nephews, who all reside in Kansas

City. Likewise, the court found Child’s relationships with Joleen and her family

members who reside in Kentucky were good ones. We conclude the family court

properly refrained from conducting a retrospective best-interest analysis by


4
    KRS 403.270(2)(c) and (2)(e) identify the factors as follows:

          (c) The interaction and interrelationship of the child with his or her parent or
          parents, his or her siblings, and any other person who may significantly affect the
          child’s best interests;

          ...

          (e) The child’s adjustment and continuing proximity to his or her home, school, and
          community[.]

                                                 -9-
considering whether, on balance, the new and developing bonds of Kansas family

members outweighed the dilution of existing Kentucky familial relationships, or

vice versa. Such a hindsight-ruling might have prejudiced the objectivity of the

analysis one way or the other.

              Joleen next asserts the family court abused its discretion when it

considered two separate incidents that occurred while Child was in Joleen’s care.

First, Joleen testified that during a visitation with Child, she brought the then-

three-year-old to a Kansas City amusement park called Paradise Point. Because

Child was not tall enough to ride the bumper cars, Joleen left him at a table,

unattended, while she rode the bumper cars with her brother. Joleen testified that

Child was within her eyesight the entire time.

              The second incident concerned a Valentine’s Day Facebook post.

Specifically, she uploaded a picture of Child, with very little clothing, lying on a

bed, holding a rose. She testified that she “takes the same pose of the child each

year on Valentine’s Day and will continue to do so until he is eighteen years old.”5

(Decree, p. 9.) Joleen removed the photograph after Andre raised concerns.

              Joleen asserts the court should have disregarded these isolated

incidents, because no harm was shown, which left the court to merely speculate as



5
 The family court declined to speculate at what age Child’s cooperation with the annual photo
shoot would end.

                                             -10-
to potential harm that could have occurred. We disagree. The family court found

these two incidents “exhibited poor decision making regarding the child.” As

noted above, KRS 403.270(2) does not provide an exhaustive list of factors to

consider. Evidence of a parent’s decision-making skills certainly impacts the best-

interest analysis. We find no abuse of discretion in the court’s consideration of

these incidents.

             Joleen next contends the family court erred when it construed her

testimony that “she would like the child at least 180 days a year” as a request for

joint custody with equal timesharing. We agree with Joleen that this was not her

expressed intention. Her petition sought joint custody but with a designation of

Joleen as primary residential parent. Although Joleen did state she would like to

have Child at least 180 days a year, this only came after her testimony that she

wants Child 365 days a year.

             The family court concluded that joint custody with equal timesharing

was not feasible, based on the distance between the parties. Regardless of the

family court’s interpretation of her request, it found naming Andre the primary

residential parent to be in Child’s best interest. This conclusion was supported by

substantial evidence. Therefore, any error in the family court’s understanding as to

Joleen’s desire to be named primary residential parent is harmless.




                                        -11-
                Next, Joleen argues it was error for the family court to conclude “the

minor child should sleep in his own, separate bed throughout the night when in

[Joleen’s] or any other person’s home.” We agree with Joleen.

                 “[M]inor day-to-day decisions concerning the child will, as a matter

of necessity, be made by the parent with whom the child is residing at the time.”

Fenwick, 114 S.W.3d at 778. The decision as to where Child sleeps at night is a

minor decision. The family court must not interfere with minor decisions, absent a

finding, after a hearing, that the decision made by the joint custodial parent where

the child is residing at the time will endanger the child’s physical health or

significantly impair the child’s emotional development. KRS 403.330(1).6

                The family court’s determination regarding where Child is to sleep is

an abuse of discretion because, at the time of the hearing, it was not supported by

substantial evidence that allowing Child to sleep with Joleen would endanger his

physical health or significantly impair his emotional development. Joleen remains

entitled to decide where Child sleeps when, as a joint custodian, she is exercising

her timesharing.


6
    KRS 403.330(1) states:

         Except as otherwise agreed by the parties in writing at the time of the custody
         decree, the custodian may determine the child’s upbringing, including his
         education, health care, and religious training, unless the court after hearing, finds,
         upon motion by the noncustodial parent, that in the absence of a specific limitation
         of the custodian’s authority, the child’s physical health would be endangered or his
         emotional development significantly impaired.

                                                 -12-
             We conclude Joleen’s remaining claims of error to the family court’s

designation of Andre as primary residential parent are without merit.

Child Support:

             Joleen does not challenge the calculation of child support. Instead,

she asks only that this Court vacate and remand the issue of child support if we

reverse the custody determination. Because we find no error in the family court’s

designation of Andre as the primary residential parent, we need not address this

issue further than to affirm the family court’s order requiring Joleen to pay $778.97

per month in child support.

2015 Federal Income Tax Refund:

             In April 2016, the parties filed a joint 2015 federal tax return with the

IRS. Both parties testified that Joleen received the refund, in the amount of

$6,625.00, after the parties had separated. It is further uncontested that Joleen kept

the entirety of the refund. The family court classified the refund as marital

property and ordered Joleen to reimburse Andre approximately half, or $3,300.00.

             Joleen contends the family court abused its discretion by treating the

tax return as a marital asset, because it no longer existed at the time of trial. She

claims to have used the money for marital obligations, i.e., rent, electricity, water,

car repairs, and caring for the minor child.




                                         -13-
              Whether the funds had been exhausted prior to the time of trial is

irrelevant. What is important is that it was based on their 2015 incomes and filed

with the IRS prior to their separation. Therefore, it is marital property, which must

be divided equitably between the parties. Smith v. Smith, 235 S.W.3d 1, 5 (Ky.

App. 2006).

              If the family court had found Joleen spent the refund on marital

obligations, Andre would not be entitled to half. However, Joleen has not

presented any evidence, other than her own testimony, to establish it was spent on

marital obligations. To the contrary, Joleen presented conflicting testimony about

its use. At one point, Joleen testified she used the refund to pay her rent and bills

after Andre left. However, at another time, she testified she used part of it to

purchase a business named “Shorty G’s.” Joleen presented no definitive evidence

establishing how she spent the 2015 income tax refund. And, we cannot say the

family court’s finding lacks substantial evidence that the refund was marital

property Joleen spent on non-marital assets or obligations. Therefore, we affirm

the award of $3,300.00 to Andre.

US Bank Credit Card:

              During the marriage, the parties incurred a debt of $2,500.00 from a

cash advance taken out on Andre’s US Bank credit card. The money was given to

Joleen’s brother as a loan to buy an engagement ring. Andre testified he has made


                                         -14-
all the payments toward this debt since the parties separated and, at the time of

trial, a balance of $427.93 remained on the card. Joleen did not contest these facts.

             Joleen did, however, testify that her brother repaid the debt prior to

the separation. The family court found the US Bank credit card debt to be a

marital debt and ordered Joleen to reimburse Andre $1,250.00.

             The division of marital debt is within the discretion of the family court

and the reviewing court will not disturb its ruling absent an abuse of discretion.

Neidlinger v. Neidlinger, 52 S.W.3d 513, 523 (Ky. 2001), overruled on other

grounds by Smith v. McGill, 556 S.W.3d 552 (Ky. 2018). Additionally, there is no

presumption that debts incurred during the marriage are marital. Id. Joleen first

asserts this is not a marital debt because the cash advance of $2,500.00 was not

taken out for marital purposes.

             In considering whether a debt is marital, courts look at factors such as

receipt of benefits, extent of participation, whether the debt was incurred to

purchase marital property, whether the debt was necessary to provide for the

maintenance and support of the family, and economic circumstances related to the

parties’ ability to assume indebtedness. Id. Unlike Neidlinger, and the typical

cases in which this issue arises, Andre did not incur this debt behind Joleen’s back.

To the contrary, the parties accrued this debt to benefit Joleen’s immediate family

member. She had knowledge prior to the cash advance and does not dispute her


                                         -15-
agreement to loan her brother the money. Therefore, she actively participated in

incurring the debt. Additionally, because the loan was for Joleen’s brother, there

was no non-marital benefit to Andre. We cannot conclude that the family court’s

decision on this point is error. As a marital debt, it was subject to equitable

division by the family court. We cannot find the division to be inequitable.

             Additionally, Joleen contends, even if it was a marital debt owed on

Andre’s credit card, her brother repaid the debt to Andre. But Andre specifically

testified the money repaid on the revolving line of credit was used to satisfy the

marital obligation. Joleen presents no evidence that Andre used the funds for non-

marital purposes. We find no abuse of discretion by the family court assessing the

evidence and making the award as it did.

                                  CONCLUSION

             Based on the foregoing, we affirm in part and reverse in part. We

note that nothing in this Opinion reflects the family court abused its discretion in

designating Andre as the primary residential parent. We remand to the Warren

Family Court for the entry of an order consistent with this Opinion.

             ALL CONCUR.




                                         -16-
BRIEFS FOR APPELLANT:       BRIEF FOR APPELLEE:

Kenneth A. Meredith, II     Joy D. Denton
Bowling Green, Kentucky     Bowling Green, Kentucky




                          -17-